UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4487



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN CARROLL WALL, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:04-cr-00008-WLO-2)


Submitted:   December 18, 2006            Decided:   January 23, 2007


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, L.L.P.,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, Paul A. Weinman, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted John Carroll Wall, Jr. of bank robbery,

in violation of 18 U.S.C. § 2113(a) (2000), armed bank robbery, in

violation of 18 U.S.C. § 2113(d) (2000), and the carrying and use

of firearms during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2000).             The district

court initially sentenced Wall to 108 months’ imprisonment on the

second count* and eighty-four months on the third count.                On

appeal, we affirmed Wall’s convictions, vacated Wall’s sentence on

the second count, and remanded the case to the district court for

resentencing consistent with United States v. Booker, 543 U.S. 220

(2005).

           Treating   the   sentencing    guidelines   as   advisory,   the

district court on remand again imposed a two-level enhancement for

organizing and leading a criminal activity involving fewer than

five participants, pursuant to U.S. Sentencing Guidelines Manual

(“USSG”) § 3B1.1(c) (2003).       After considering the factors set

forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), the

district court sentenced Wall to 100 months’ imprisonment on the

second count.    Wall filed a timely appeal.            He contends the

district   court’s    factual   finding   concerning    the    §   3B1.1(c)




     *
      The first count, a lesser-included offense, merged with the
second count.

                                  - 2 -
enhancement on the second count was clearly erroneous.          Finding no

error, we affirm.

            We will affirm the sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

An error of law or fact can render the sentence unreasonable.

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).         In considering whether a sentence is

unreasonable, we review the district court’s factual findings for

clear error and its legal conclusions de novo.         United States v.

Hampton, 441 F.3d 284, 287 (4th Cir. 2006).        A sentencing court

treating the guidelines as advisory continues to make factual

findings concerning sentencing factors by a preponderance of the

evidence.    See United States v. Morris, 429 F.3d 65, 72 (4th Cir.

2005), cert. denied, 127 S. Ct. 121 (2006).

            An enhancement for an aggravating role in an offense

requires, at a minimum, that “the defendant must have been the

organizer, leader, manager, or supervisor of one or more other

participants.”    USSG § 3B1.1, comment. (n.2); see United States v.

Harriott, 976 F.2d 198, 200 (4th Cir. 1992) (two-level enhancement

appropriate   where   defendant   directed   activities    of   one   other

person); United States v. Kincaid, 964 F.2d 325, 329 (4th Cir.

1992)   (same).       Factors     distinguishing   a      leadership    or

organizational role from lesser roles include exercise of decision


                                  - 3 -
making authority, the nature of the participation in the offense,

recruitment of accomplices, the claimed right to a larger share of

the proceeds, the degree of participation in planning or organizing

the offense, the nature and scope of the illegal activity, and the

degree of control and authority exercised.       USSG § 3B1.1, comment.

(n.4).     After   carefully   reviewing   the   trial   and   sentencing

transcripts, we conclude the district court did not clearly err in

the application of the two-level enhancement for Wall’s role in the

offense.

           Accordingly, we affirm Wall’s sentence on the second

count.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 4 -